Case 18-24070-GLT     Doc 483-1 Filed 11/19/20 Entered 11/19/20 08:36:40        Desc
                              Exhibit A Page 1 of 6



              SETTLEMENT AGREEMENT AND MUTUAL RELEASE
       This Settlement Agreement (the “Agreement”) is made this _____13th day
of 1RYHPEHr, 2020, by and between Rosemary S. Crawford, the Chapter 7 Trustee
of the Estate of One Jet, Inc. (the “Trustee”), and Jet Support Services, Inc.
(“JSSI”). The Trustee and JSSI may hereinafter be referred to, individually,
as “Party” or, collectively, as “Parties.”


       WHEREAS, on October 17, 2018 (the “Petition Date”), petitioning creditors
filed an involuntary petition for relief under chapter 7 of title 11 of the United
States Code, 11 U.S.C. §§ 101 et seq. (as amended, the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Western District of Pennsylvania (the
“Court”) at case number 18-24070-GLT (the “Case”); and

      WHEREAS, On November 13, 2018, the Court entered an order for relief,
granting the Petition against One Jet, Inc. (the “Debtor”); and

      WHEREAS, on November 13, 2018, the Court appointed Rosemary S.
Crawford as the chapter 7 trustee in the Case and, pursuant to section 704 of the
Bankruptcy Code, the Trustee has the right and authority to commence, prosecute
and compromise all of the Debtor’s and the estate’s claims and causes of actions,
including actions under sections 547 and 550 of the Bankruptcy Code to recover
payments made to the Debtor’s creditors prior to the Petition Date; and

      WHEREAS, on February 27, 2019, the Court entered an order approving Kirk
B. Burkley and Bernstein-Burkley, P.C. as Special Counsel to the Trustee (“Counsel”)
to pursue potential preference actions and collect outstanding accounts
receivables; and

       WHEREAS, section 547(b) of the Bankruptcy Code provides for the recovery
of transfers made to creditors during the ninety (90) day period prior to the Petition
Date (the “Preference Period”), which in this Case covers transfers that occurred
between July 19, 2018, through and including October 17, 2018; and

       WHEREAS, on July 08, 2019, Counsel sent a written Notice of Intended
Litigation (the “Notice”) to JSSI demanding payment of $248,006.32 representing
the value of transfers made by the Debtor to JSSI during the Preference Period; and
Case 18-24070-GLT      Doc 483-1 Filed 11/19/20 Entered 11/19/20 08:36:40       Desc
                               Exhibit A Page 2 of 6



      WHEREAS, the Parties engaged in negotiations that resulted in an amicable
resolution of the Notice; and

       NOW, THEREFORE, for an in consideration of the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledge, and intending to be bound
legally hereby, the Parties agree as follows:

     1.     Recitals. Each of the foregoing recitals are incorporated by reference
and made a part of this Agreement, although no admission of liability is thereby
made by virtue of this incorporation.

       2.    Effective Date. This Agreement shall become effective on the
fifteenth (15th) day following the entry of an appropriate order by the Court
approving the terms and conditions of this Agreement (the “Effective Date”).

      3.     General Representations. The Parties hereby represent that they
were and at all times remain fully and legally authorized and competent to
execute, enter into and perform their obligations under this Agreement. The
Parties further represent and warrant that their execution, entry into, and
performance in accordance with this Agreement does not and will not violate any
applicable law or agreement by which the Parties are bound.

      4.      Settlement

           a. In accordance with the terms of this Agreement, JSSI shall pay to the
              Trustee the amount of $100,000.00 (the “Settlement Payment”) in full
              and complete settlement of all matters related to the Notice and as
              consideration for as well as in furtherance of the releases set forth in
              this Agreement.

           b. The Settlement Payment shall be made by JSSI within IRXUWHHQ ()
              days ofexecution of the Agreement, payable to “Bernstein- Burkley,
              counsel for Rosemary S. Crawford, Trustee” and mailed to Kirk B.
              Burkley, Esq., Bernstein-Burkley, P.C., 2200 Gulf Tower, 707
              Grant Street, Pittsburgh, PA 15219.

           c. Counsel will hold the funds in an escrow account until entry of an
              appropriate order by the Court approves the terms and conditions of
              this Agreement.
Case 18-24070-GLT     Doc 483-1 Filed 11/19/20 Entered 11/19/20 08:36:40        Desc
                              Exhibit A Page 3 of 6




      5.    Release of JSSI. Upon receipt of the Settlement Payment and the
entry of the Order approving this settlement, the Trustee, on behalf of her
successors and assigns, and on behalf of the Debtor’s bankruptcy estate and its
successors and assigns, waives and releases any and all claims that the Trustee, the
Debtor, or the Debtor’s estate may possess against JSSI, its officers, directors,
employees, representatives, affiliates, predecessors, successors, assigns or counsel,
including but not limited to, all claims arising under chapter 5 of the Bankruptcy
Code and/or asserted in the Notice.

        6.     Release of the Trustee and Debtor. Upon the entry of the Order
approving this settlement, JSSI, its officers, directors, employees, representatives,
affiliates, predecessors, successors, assigns or counsel, waives and releases any and
all claims that JSSI, its officers, directors, employees, representatives, affiliates,
predecessors, successors, assigns or counsel may possess against the Debtor, the
Debtor’s estate, the Trustee, and the Trustee’s counsel, including any filed or
scheduled claims and/or claims under 502(h) that may exist as a result of this
settlement.

       7.     Tolling of the statute of limitations. The Parties agree that any and
all statute of limitations to the Trustee to bring an action under section 547 of the
Bankruptcy Code are hereby tolled for the period of sixty (60) days from the
execution of this agreement or for the period of fifteen (15) days from the entry of
an order denying this settlement, whichever occurs later.

      8.     Miscellaneous Terms and Conditions.

             a.    This Agreement, along with the above-referenced Mutual
      Release and Settlement, contains the complete agreement among the Parties.
      All material representations, understandings, and promises of the Parties
      are contained herein. This Agreement may only be modified or amended in
      a written document signed by the Parties.

             b.    This Agreement shall be governed by and construed in
      accordance with the laws of the Commonwealth of Pennsylvania, without
      regard to principles of conflicts of law, the Bankruptcy Code, and under the
      jurisdiction of the Bankruptcy Court. Should any provisions of this
      Agreement be held invalid or unenforceable, all other provisions shall
      nevertheless continue in full force and effect.
Case 18-24070-GLT   Doc 483-1 Filed 11/19/20 Entered 11/19/20 08:36:40      Desc
                            Exhibit A Page 4 of 6



           c.      This Agreement shall be binding upon the Parties, their
     predecessors, successors, parents, subsidiaries, affiliates, assigns, agents,
     directors, officers, employees and stockholders.

           d.    This Agreement may be executed in counterparts and may be
     delivered by facsimile or electronic mail. Any copy so executed and
     delivered, when taken with another executed copy, shall be considered and
     deemed an original hereof.

            e.    The undersigned persons each represent and warrant that they
     are legally authorized to enter into this Agreement.




   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGE TO FOLLOW]
Case 18-24070-GLT   Doc 483-1 Filed 11/19/20 Entered 11/19/20 08:36:40   Desc
                            Exhibit A Page 5 of 6
Case 18-24070-GLT   Doc 483-1 Filed 11/19/20 Entered 11/19/20 08:36:40   Desc
                            Exhibit A Page 6 of 6
